1
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11   TERI MARIE H.,                            )      CASE NO. EDCV 20-1252-RSWL
                                               )      (AGR)
12                             Plaintiff,      )
                                               )
13                vs.                          )      ORDER TO SHOW CAUSE WHY
                                               )      THIS CASE SHOULD NOT BE
14   ANDREW SAUL, Commissioner of              )      DISMISSED WITHOUT PREJUDICE
     Social Security Administration,           )      FOR FAILURE TO PROSECUTE
15                                             )
                               Defendant.      )
16                                             )
17
18
           On June 22, 2020, Plaintiff, proceeding pro se, filed a Complaint for Review of a
19
     Social Security Disability or Supplemental Security Income Decision. On June 25,
20
     2020, the Court issued an Order re: Further Proceedings. (Dkt. No. 6.)
21
           Pursuant to the Order, Plaintiff’s motion for summary judgment, and points and
22
     authorities in support of the relief requested, was to be filed and served no later than
23
     30 days after the Answer and Certified Administrative Record were filed. (Id. at 2.)
24
     The Answer and Certified Administrative Record were filed on April 9, 2021. (Dkt.
25
     Nos. 11-12.) Accordingly, Plaintiff’s motion for summary judgment should have been
26
     filed and served 30 days later, including mailing, on May 14, 2021.
27
           To date, Plaintiff has not filed a motion for summary judgment or requested an
28
     extension of time.
1          Accordingly, no later than July 19, 2021, Plaintiff is ordered to show cause
2    why this case should not be dismissed for failure to prosecute and to abide by court
3    orders. Filing of Plaintiff’s motion for summary judgment on or before
4    July 19, 2021, shall be deemed compliance with this Order to Show Cause.
5          If Plaintiff does not file a motion for summary judgment or timely respond to this
6    order to show cause on or before July 19, 2021, Plaintiff’s action may be dismissed
7    without prejudice for failure to prosecute and/or failure to follow court orders.
8
9
10   DATED: June 17, 2021
                                                    ALICIA G. ROSENBERG
11                                           UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
